UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7747



ATARAH MCQUINN,

                  Plaintiff - Appellant,

          v.


DAVID E. BOONE, Esq.,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00465-REP)


Submitted:     May 29, 2008                  Decided:   June 4, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Atarah McQuinn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Atarah   McQuinn   appeals    the   district   court’s   order

dismissing under 28 U.S.C. § 1915(e)(2)(B) (2000) her complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).     We have reviewed the record and

find that this appeal is frivolous.      Accordingly, we dismiss the

appeal for the reasons stated by the district court.        McQuinn v.

Boone, No. 3:07-cv-00465-REP (E.D. Va. Nov. 13, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              DISMISSED




                                - 2 -